     Case 2:17-cv-02653-RFB-CWH Document 26 Filed 10/31/18 Page 1 of 2



 1   JULIE A. MERSCH, ESQ.
     Nevada Bar No. 004695
 2   LAW OFFICE OF JULIE A. MERSCH
     701 S. 7th Street
 3   Las Vegas, NV 89101
     (702) 387-5868
 4   Fax: (702) 387-0109
     jam@merschlaw.com
 5     Attorney for Plaintiff, Sondra Williamson
 6                             UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8   SONDRA WILLIAMSON                         )         CASE NO.: 2:17-cv-02653-RFB-CWH
                                               )
 9                         Plaintiff,          )
                                               )
10                  vs.                        )         NOTICE TO THE COURT
                                               )         REGARDING DUE DATE FOR
11   AETNA LIFE INSURANCE COMPANY, as )                  PLAINTIFF’S REPLY TO
     Claims Administrator for the Bank of      )         DEFENDANT’S OPPOSITION TO FRCP
12   America Long-Term Disability Plan; DOES I )         52 MOTION
     through V; and ROE CORPORATIONS I         )
13   through V, inclusive,                     )
                                               )
14                         Defendants          )
                                               )
15                                             )
16          COMES NOW Plaintiff SONDRA WILLIAMSON and respectfully reminds the Court
17   that pursuant to the Order of this Court dated September 6, 2018 [docket 23], Plaintiff’s Reply
18   to Defendant’s Opposition to her FRCP 52 Motion for Judgment is due on November 27, 2018,
19   not on November 6, 2018 as noted in the CM/ECF System’s Notice of Electronic Filing of the
20   Opposition dated October 30, 2018, a copy of which is attached hereto.
21          DATED this 31st day of October, 2018.
22                                                 LAW OFFICE OF JULIE A. MERSCH
23
24                                                 By:      /s/ Julie A. Mersch
                Nov 01, 2018                               JULIE A. MERSCH, ESQ.
25                                                         Nevada Bar No. 004695
                                                           701 S. 7th Street
26                                                         Las Vegas, Nevada 89101
                                                            Attorney for Plaintiff Sondra Williamson
27
28
     Case 2:17-cv-02653-RFB-CWH Document 26 Filed 10/31/18 Page 2 of 2



 1                                       CERTIFICATE OF SERVICE
 2           I HEREBY CERTIFY that on the 31st day of October, 2018, I electronically filed the
 3   foregoing NOTICE TO THE COURT REGARDING DUE DATE FOR PLAINTIFF’S
 4   REPLY TO DEFENDANT’S OPPOSITION TO FRCP 52 MOTION with the Clerk’s
 5   Office using the CM/ECF System which provides for the transmittal of a Notice of Electronic
 6   Filing to the following CM/ECF registrant(s):
 7   Ann-Martha Andrews, Esq.
     OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 8   2415 E. Camelback Rd., Ste. 800
     Phoenix, AZ 85016
 9   Ann.Andrews@ogletreedeakins.com
      Attorneys for Defendant AETNA LIFE INSURANCE COMPANY
10
11
                                                     /s/ Robin M. Jennings
12                                                 An employee of the
                                                   LAW OFFICE OF JULIE A. MERSCH
13
14
15
16
17
18
19
20
21
22
23   W:\WILLIAMSON\PLDGS\Notice.ReplyDueDate.wpd

24
25
26
27
28
